NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LOTTOTRON, INC.,
Plain,tiff-Appellant,
V.
ALLGAMES CASINOS, LTD., CB CORPORATION,
SUN CASINOS N.V., SONSOROL LTD., 3A
INTERNATIONAL N.V., BONNE CHANCE N.V.,
I-SERVICES N.V., YELLOW STONE
ENTERTAINMENT N.V., AND PULLMAN GAMING
N.V., `
Defendants,
AND
INTERACTIVE SYSTEMS INC., N.V.,
Defendan,t-Appellee.
2011-1406
Appea1 from the United StateS District C0urt for the
District of New Jersey in consolidated case n0s. 09-CV-
49-42 and 09-CV-6387, Judge Faith S. H0chberg.
ON MOTION
ORDER

LOT'l`OTRON V~. ALLGAMES CASINOS 2
Lottotron, Inc. moves for reconsideration of the court’s
July 15, 2011 order dismissing its appeal for failure to file
its brief. InteractiVe SySten1s, Inc., N.V. does not consent.
Upon consideration thereof,
IT ls ORDEREI) THAT:
(1) The motion is granted the mandate is recalled,
and the appeal is reinstated
(2) The appel1ee’s brief is due within 40 days of the
date of filing of this order. 4
FOR THE COURT
 1 2  /s/ Jan Horba1y "
Date J an Horba1y
Clerk
cc: George C. Surnmeriield, Jr., Esq. h
  GE1I1l§Z, ESq. 
U.S. COURT 0F APF‘EALS FOR
S2 1 THE FEDERAL ClRCUIT
AUG 12 2011
- JAN HDRBALY
CLERK